Citation Nr: 0111055	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for myositis, claimed 
as a residual of exposure to Agent Orange.  

2.  Entitlement to service connection for liver 
disease/abnormal liver function studies, claimed as a 
residual of exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1964 to May 
1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  The appellant currently 
resides within the jurisdiction of the Portland, Oregon VARO.   

In an April 2000 rating, the RO denied the appellant's claim 
for entitlement to service connection for duodenal ulcer.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement.  However, in a 
deferred rating action, dated in December 2000, the RO stated 
that because the appellant's claim for service connection for 
duodenal ulcer had been denied as not well grounded, and in 
light of the fact that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) which eliminated 
the concept of a well-grounded claim, the RO concluded that 
the appellant's claim needed to be readjudicated after the 
appellant had been properly notified.  There is no evidence 
of record showing that the claim was readjudicated and as 
such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
appellant's currently diagnosed myositis to service, 
including any Agent Orange exposure therein.   

2.  There is no competent medical evidence that the appellant 
has liver disease; there is no competent medical evidence 
relating his abnormal liver function studies is a 
manifestation of liver pathology or that it is related to 
service, including any Agent Orange exposure therein.

CONCLUSIONS OF LAW

1.  Myositis, claimed as secondary to Agent Orange exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  The appellant does not have a liver disease, claimed as 
secondary to Agent Orange exposure, that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of myositis or any liver abnormality.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he had active 
military service from July 1965 to May 1967, which included 
one year, six months, and two days of foreign service.  He 
received the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.  

Private medical records from the Highline Community Hospital, 
from September 1988 to September 1989, show that in September 
1988, the appellant had x-rays taken of his hands and pelvis.  
The x-rays were negative.  The appellant also had x-rays 
taken of his feet which were interpreted as showing exuberant 
osteophytic spurring of the calcaneus, bilaterally, and 
calcification of the plantar fascia, but with no evidence to 
suggest Reiter's syndrome.  The records also reflect that in 
October 1988, the appellant had a bone scan.  The examination 
was negative, with the exception of an irregular area of 
increased activity within the right scapular body.  
Radiographs of the right scapula were normal.  The records 
further show that in January 1989, the appellant underwent 
occupational and physical therapy for myofascial pain and 
bilateral carpal tunnel syndrome.  According to the records, 
x-rays of the appellant's hands in September 1989 were 
interpreted as showing minimal subchondral cystic changes in 
the distal end of the middle phalanges of the left middle and 
right ring fingers.  The hands were otherwise unremarkable.  

Private medical records from R.D.S., M.D., from October to 
December 1989, show intermittent treatment for myositis.  The 
records include a medical statement from Dr. S., dated in 
December 1989, indicating that he had been following the 
appellant since October 1989.  Dr. S. stated that the 
appellant had a nearly two year history of severe, 
unexplained pain and weakness, primarily involving his 
muscles.  According to Dr. S., the appellant had severe, 
chronic myositis, with CPK's (creatine phosphokinase) running 
from 321 to over 6000.  Dr. S. noted that the appellant also 
had minimal abnormal liver function studies and that he (Dr. 
S.) had not been able to determine any identifiable etiology 
for the appellant's disorder.  

Private medical records from the Virginia Mason Clinic, from 
January to February 1990, show that in January 1990, the 
appellant reported a two year history of muscle stiffness and 
discomfort.  The appellant stated that he had been in 
excellent health except for some obesity until early 1988 
when he returned to work as a mechanic after a two year 
hiatus selling tools.  He indicated that at that time, he 
noticed swelling and stiffness in his left hand/left upper 
extremity which progressed until he noticed a "trigger 
finger" developing in his third digit of his left hand.  The 
appellant reported that he subsequently underwent 
electromyograph (EMG) testing in January 1989 and the results 
were consistent with carpal tunnel syndrome.  He noted that 
in June 1989, he underwent a carpal tunnel release.  
According to the appellant, since his surgery, he had had 
similar symptoms in his right upper extremity and in July 
1988 noticed some symptoms in his feet, including 
intermittent swelling and severe burning discomfort on the 
soles of his feet, bilaterally.  The appellant stated that he 
had also developed intermittent severe muscle cramping and 
some stiffness in his knees, hips, and cervical spinal area, 
but no joint swelling, effusions, or erythema.  He reported 
that he had served in Vietnam and that he had been exposed to 
Agent Orange herbicide.  It was noted that he had also worked 
for approximately 20 years as a mechanic with presumable 
exposure to solvents and similar possible toxins.  Following 
the physical examination, the diagnoses were stiffness and 
swelling of extremities, left upper greater than right upper 
extremity, associated with some paresthesia on the soles of 
the lower extremities and severe muscle cramping, mainly 
involving the torso muscles.  The examiner noted that the 
appellant had elevated CPK measurements.  According to the 
examiner, the appellant's history and nearly normal physical 
examination were not consistent with a polymyositis or 
dermatomyositis picture.  

The records from the Virginia Mason Clinic include a medical 
statement from D.E.S., M.D., dated in January 1990, 
indicating that he found the appellant's case to be very 
interesting and puzzling.  In Dr. S.'s opinion, the appellant 
did not have polymyositis or a muscular dystrophy.  Dr. S. 
was impressed with the severe cramp-like muscular 
contractions that the appellant experienced several times a 
day.  Dr. S. was not sure what would be causing those cramps, 
but he suspected some type of unusual metabolic problem.  

In April 1990, the appellant submitted a letter, dated in 
October 1988, that he had received from Lieutenant Colonel 
P.A.C., United States Army and Joint Services Environmental 
Support Group.  In the October 1988 letter, Colonel C. 
discussed the spraying of Agent Orange in relation to the 
base area location for the 2nd Battalion, 19th Artillery at An 
Khe.  The appellant also submitted extracts of a Defoliation 
After Action Report and Operational Reports-Lessons Learned, 
dated in 1965, 1966, and 1967, showing the chemical 
activities within the An Khe area.  He further submitted a 
copy of the Agent Orange Status Report and the 1986 Veterans 
Administration Agent Orange Review.  

In May 1990, the appellant underwent a VA examination.  At 
that time, he stated that in 1988, he had been diagnosed with 
myositis.  The appellant indicated that at present he took 
Tylenol 3 for pain.  He noted that in October 1989, he had 
abnormal liver function tests and stated that since that 
time, he had felt better.  Following the physical 
examination, the diagnoses were myositis and abnormal liver 
function tests.  

In the appellant's substantive appeal (VA Form 9), dated in 
April 1995, he contended that while he was stationed in An 
Khe during the Vietnam War, he was exposed to Agent Orange 
and that his currently diagnosed myositis and liver disease 
are residuals of his exposure to Agent Orange.  

In February 1997, the RO received private medical records 
from B.I.B., M.D., from September 1988 to January 1990.  The 
records show intermittent treatment for polyarthralgias and 
myositis.  According to the records, in September 1989, Dr. 
B. noted that the appellant's myositis was of uncertain 
etiology.  

In February 1997, the RO received private medical records 
from Dr. R.D.S., dated from October 1989 to March 1994, 
reflecting intermittent treatment for the appellant's 
myositis.  According to the records, in December 1989, when 
the appellant underwent a physical examination, he stated 
that he continued to have weakness and discomfort in his 
muscles, particularly in his forearms and hands, and raised 
the question of whether there was any association with his 
exposure to Agent Orange.  According to the appellant, he 
identified with a number of the symptoms and complaints other 
veterans had had with the same exposure.  Dr. S. noted that 
that was a legitimate question but that he was unable to 
"provide any direction."  Following the examination, Dr. S. 
diagnosed chronic myositis of undetermined etiology, and 
persistent abnormal liver function studies.   

In March 1997, the RO received private medical records from 
the Highline Physical Therapy and Sports Clinic, from October 
to December 1992.  The records show that in October 1992, the 
appellant started on a gentle program of pool exercises 
focusing on range of motion and walking.  

In March 1997, the RO received a Disability Determination 
Rationale, undated, and a Disability Determination and 
Transmittal, dated in December 1989, both from the Social 
Security Administration (SSA), and related medical evidence.  
According to the above documents, the appellant's claim for 
SSA benefits was originally denied, but upon reconsideration, 
he was awarded SSA benefits for his diagnosed myositis and 
secondary fatigue.  

The SSA medical evidence includes mostly duplicate copies of 
medical statements and records from Dr. R.D.S., Dr. B.I.B., 
the Highline Community Hospital, and the Virginia Mason 
Clinic.  The records also include a private medical statement 
from D.A.S., M.D., dated in May 1996, indicating that he had 
recently evaluated the appellant.  Dr. S. stated that the 
according to the appellant, he had had widespread muscular 
pain over the past ten years.  The appellant noted that there 
was no specific trauma that he could associate with the onset 
of the pain.  He indicated that he had had extensive work-up, 
including muscle biopsies and work-up for connective tissue 
disorders and rheumatologic disorders, but that they were 
normal.  According to the appellant, he had an elevated CPK 
level, although the muscle biopsy was nondiagnostic.  The 
appellant reported that he had taken medication without any 
improvement.  Following the physical examination, Dr. S. 
indicated that the appellant had widespread myalgias of 
unclear etiology and had enough tender points to be qualified 
under the diagnosis of fibromyalgia.  Dr. S. noted that if 
the appellant truly had an elevated CPK level, then he would 
be concerned with other causes of myopathy, such as inclusion 
body myositis.  Dr. S. further stated that if the appellant 
had been taking niacin for a long time, niacin was associated 
with myopathy.

In September 1999, the appellant submitted a Herbicide Status 
Report from the Department of the Army.  The Report provides 
a history of the use of herbicides in the Republic of 
Vietnam.  

In June 2000, the RO received private medical records from 
D.R., M.D., from August 1994 to August 1999.  The records 
show that in October 1998, the appellant complained of 
intermittent right knee pain for the past six months, stating 
that he might have strained his knee approximately one year 
ago.  The appellant indicated that he was on full disability 
for acute myositis.  Following the physical examination.  The 
diagnosis was diagnosed with myositis.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board remanded this case in December 1996 for the RO to 
contact the appellant and obtain the names and addresses of 
all medical care providers who had treated him for myositis 
or any liver disorder since his 1967 discharge from military 
service.  The RO was then to obtain any records not already 
associated with the claims file, to specifically include 
private medical records from Dr. B.I.B., Dr. R.D.S., the 
Highline Community Hospital, and the Virginia Mason Clinic. 

In January 1997, the appellant provided written releases for 
private medical records, including for treatment by the 
Highline Community Hospital from 1988 to 1994; Virginia Mason 
Clinic from January to April 1990; Highline Physical Therapy 
and Sports Clinic from November to December 1992; Dr. M.S., 
from June 1989 to January 1990; Dr. R.H., from April 1970 to 
1988; the Goodley Medical Group from June 1967 to March 1970; 
and Dr. D.R., from September 1992 to the present.  In regard 
to treatment from Dr. R.H., the appellant noted that Dr. H. 
had retired several years earlier and that he did not know 
what happened to his records.  In regard to treatment from 
the Goodley Medical Group, the appellant stated that he had 
been treated there for a severe muscle cramp in approximately 
1967 or 1968.  

In February 1997, the RO sent letters to Dr. R.H., the 
Goodley Medical Group, and Dr. M.S. requesting any records 
pertaining to the appellant.  The evidence of record is 
negative for any response from either Dr. H. or the Goodley 
Medical Group.  In addition, the letter addressed to Dr. M.S. 
was returned to the RO by the United States Post Office 
marked "return to sender" and "addressee unknown."  

In February 1997, the RO received private medical records 
from Dr. B.I.B., from September 1988 to January 1990, and 
from Dr. R.D.S., from October 1989 to March 1994.  The RO 
also received private medical records from the Virginia Mason 
Hospital and Clinic, from January to February 1990.  In 
addition, in March 1997, the RO received private medical 
records from the Highline Community Hospital, from May to 
June 1991, and from the Highline Physical Therapy and Sports 
Clinic, from October to December 1992.  The RO also received 
a Disability Determination Rationale, undated, and a 
Disability Determination and Transmittal, dated in December 
1989, both from the Social Security Administration (SSA), and 
related medical evidence.  Moreover, in June 2000, the RO 
received private medical records from D.R., M.D., from August 
1994 to August 1999.

In September 1999, the appellant provided the RO with a new 
address for Dr. M.S.  Thus, in June 2000, the RO sent a 
letter to Dr. M.S. and requested any records which pertained 
to the appellant.  However, in the December 2000 Supplemental 
Statement of the Case (SSOC), the RO notified the appellant 
that Dr. M.S. had not responded to their request for records.  

In light of the above, the Board concludes that there is no 
indication that there is additional available evidence 
pertinent to the pending claims that has not been requested 
or obtained.  Additionally, the appellant and his 
representative have been accorded the opportunity to present 
evidence and argument in support of the claims.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307(a)(6) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (emphasis provided in case).  
The Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (2000).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne, or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancer, and soft-
tissue sarcoma.  38 C.F.R. § 3.309 (e) (2000).  These 
prescribed diseases must become manifest to a compensable 
degree at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a compensable degree within one year 
after the last date of exposure to herbicide agents during 
active service, and respiratory cancers must become manifest 
to a compensable level within 30 years after the last date of 
exposure to herbicide agents during active service.  38 
C.F.R. § 3.307 (a)(6)(ii) (2000).

IV. Analysis

The appellant contends that during service he was exposed to 
Agent Orange and that, as a result, he has developed myositis 
and liver disease.  In regard to the latter, it must be noted 
that there is no diagnosis of any liver disease.  Rather, he 
has been found to have abnormal liver function test results.  
Generally, service connection is not warranted for abnormal 
laboratory values in the absence of identified pathology.  In 
any event, neither myositis nor any liver abnormality, 
including abnormal liver function test results, was shown 
during service or until many years thereafter.  There also is 
no competent evidence that either began during service.  In 
this regard, lay statements are considered to be competent 
evidence when describing observable features or symptoms of 
an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issue involves a 
question of medical causation or diagnosis, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the appellant 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that that his currently diagnosed 
myositis and claimed liver disease/abnormal liver function 
studies, are related to service, including any in-service 
exposure to Agent Orange, is not competent evidence.  

It has been established that the appellant had active service 
in Vietnam.  However, myositis is not among diseases 
recognized as attributable to Agent Orange under applicable 
regulations; nor is abnormal liver function.  See 38 C.F.R. 
§§ 3.307, 3.309(e) (implementing 38 U.S.C.A. § 1116).  
Although porphyria cutanea tarda, a disease that has skin 
manifestations and is associated with liver disease, is among 
the presumptive diseases attributable to Agent Orange, there 
us no medical evidence or opinion that the appellant has 
porphyria cutanea tarda.  See Dorland's Illustrated Medical 
Dictionary 1335 (28th ed. 1994).   Therefore, as a matter of 
law, the appellant may not receive the benefit of a 
rebuttable presumption that his myositis and/or claimed liver 
disease, to include abnormal liver function studies, is 
caused by exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)).

In this case, not only is there no diagnosis of any liver 
disease but there also is no competent evidence or opinion 
linking any liver abnormality, if indeed such is manifested 
by the abnormal liver function studies, or myositis to 
service, including any herbicide exposure.  In this regard, 
in September 1989 Dr. B. noted that the appellant's myositis 
was of uncertain etiology.  In addition, Dr. S., to whom the 
appellant raised the question of whether there was any 
association between his myositis and exposure to Agent 
Orange, has noted he was unable to "provide any direction" 
in that regard and diagnosed chronic myositis of undetermined 
etiology and persistent abnormal liver function studies.  

In light of the above, the Board concludes that the 
preponderance of the evidence weighs against the claims.  
Thus, the claims must be denied.   


ORDER

Entitlement to service connection for myositis, claimed as a 
residual of exposure to Agent Orange, is denied.  

Entitlement to service connection for liver disease/abnormal 
liver function, claimed as a residual of exposure to Agent 
Orange, is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

